DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,510,580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device comprising: “an insulating fin extending from above a topmost surface of the isolation region to below the topmost surface of the isolation region, wherein the insulating fin has a different material composition than the isolation region; and
a gate stack disposed over and extending along sidewalls of the first semiconductor fin and over and along sidewalls of the insulating fin” in combination of all of the limitations of claim 1. Claims 2-11 include all of the limitations of claim 1.
claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device comprising: “a second dielectric material extending partially into the first dielectric material, the first dielectric material separates the second dielectric material from the first semiconductor fin, and the second dielectric material extends above the first dielectric material, and a top surface of the first semiconductor fin is level with a top surface of the second dielectric material; a gate dielectric on a top surface and along sidewalls of the second dielectric material” in combination of all of the limitations of claim 12. Claims 13-16 include all of the limitations of claim 12.
Regarding claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device comprising: “a second dielectric material extending partially from below a top surface of the first dielectric material to above the top surface of the first dielectric material, the first dielectric material is disposed around the second dielectric material; a third dielectric material on a top surface of the second dielectric material; a gate dielectric on a top surface of the third dielectric material, the gate dielectric is further disposed along sidewalls of the second dielectric material, and a portion of the gate dielectric between the semiconductor fin and the second dielectric material extends to a top surface of the first dielectric material” in combination of all of the limitations of claim 17. Claims 18-20 include all of the limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818